 1   Stephen D. Finestone (125675)
     Ryan A. Witthans (301432)
 2   FINESTONE HAYES LLP
     456 Montgomery Street, Floor 20
 3   San Francisco, CA 94104
     Tel.: (415) 616-0466
 4   Fax: (415) 398-2820
     Email: sfinestone@fhlawllp.com
 5   Email: rwitthans@fhlawllp.com
 6   Attorneys for Debtor,
     Evander Frank Kane
 7

 8                           UNITED STATES BANKRUPTCY COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10                                       SAN JOSE DIVISION

11    In re                                              Case No. 21-50028-SLJ
                                                         Chapter 7
12    EVANDER FRANK KANE,
                                                         APPELLANT’S SUPPLEMENTAL
13                                                       DESIGNATION OF RECORD ON
      Debtor.
                                                         APPEAL 1
14

15

16            On August 6, 2021, Evander Frank Kane (“Kane”), the debtor in the above-captioned
17   Chapter 7 case, submitted his Appellant’s Statement of Issues to be Presented and Designation of
18   Record on Appeal pursuant to Bankruptcy Rule 8009(a)(1). ECF 195.
19            On August 19, 2021, Zions Bancorporation, N.A. (“Zions”) submitted its Appellee Zions
20   Bancorporation, N.A.’s Designation of Additional Items to be Included in the Record on Appeal.
21   ECF 200.
22            By way of this filing, Kane designates additional documents for inclusion in the record
23   on appeal pursuant to Bankruptcy Rule 8009(e)(2)(B). Kane reserves the right to amend and/or
24   supplement this designation as and when appropriate.
25

26
              1
27           Unless specified otherwise, all chapter and code references are to the Bankruptcy Code,
     11 U.S.C. §§ 101–1532. “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
28   Procedure. “ECF” references are to the docket in the above-captioned proceeding.
     APPELLANT’S SUPPLEMENTAL DESIGNATION OF RECORD ON APPEAL                                           1

 Case: 21-50028        Doc# 206     Filed: 08/25/21     Entered: 08/25/21 14:39:23       Page 1 of 3
 1      I. APPELLANT’S DESIGNATION OF ADDITIONAL RECORD ON APPEAL

 2          Kane designates the items listed below for inclusion in the record on appeal. Each record

 3   is intended to include all related exhibits and attachments (e.g., ECF 65 includes attachments

 4   filed at ECF 65-1 through -3).

 5
         No.       Date        ECF                           Description/Title
 6
                                          Statement Adjourning Meeting of 341(a) Meeting of
 7                                        Creditors. Meeting of Creditors Continued. Next
 8         1    02/03/2021                Meeting of Creditors to be Held on 2/23/2021 at 11:00
                                          AM at San Jose Room 130. Debtor appeared. (Hjelmeset,
 9                                        Fred) (Entered: 02/03/2021)

10                                        Brief/Memorandum in Opposition to Motion to Convert
                                          Case and Appoint Chapter 11 Trustee (RE: related
11                                        document(s)33 Motion to Convert Case to Chapter 11).
           2    03/18/2021      65        Filed by Debtor Evander Frank Kane (Attachments: # 1
12
                                          Kane Declaration # 2 Exhibit A to Kane Declaration # 3
13                                        Fiero Declaration) (Witthans, Ryan) (Entered:
                                          03/18/2021)
14
                                          Order Denying Motion To Convert (Related Doc # 33)
15         3    04/19/2021      101
                                          (al) (Entered: 04/19/2021)
16                                        Notice Regarding Appeal (RE: related document(s)101
17                                        Order Denying Motion To Convert (Related Doc 33)
                                          (al)). Filed by Requestor South River Capital LLC
18                                        (Attachments: # 1 Certificate of Service) (Smith, Wendy)
           4    05/03/2021      113
                                          DEFECTIVE ENTRY: Incorrect event code selected and
19                                        incorrect PDF attached. DEFECTIVE ENTRY: Party
                                          Filer to pay required fee due. Modified on 5/4/2021 (rs).
20                                        (Entered: 05/03/2021)
21
                                          Application to Compromise Controversy with (Motion
22                                        for Authority to Resolve Dispute Concerning Bank
           5    08/23/2021      202       Accounts and Canadian Real Property) Filed by Trustee
23                                        Fred Hjelmeset (Attachments: # 1 Declaration of Fred
                                          Hjelmeset) (Kleiner, Gregg) (Entered: 08/23/2021)
24

25

26

27

28
     APPELLANT’S SUPPLEMENTAL DESIGNATION OF RECORD ON APPEAL                                          2

 Case: 21-50028      Doc# 206         Filed: 08/25/21   Entered: 08/25/21 14:39:23       Page 2 of 3
 1                                 Notice and Opportunity for Hearing on Motion to
                                   Resolve Dispute Concerning Bank Accounts and to
 2                                 Abandon Interest in Canadian Real Property (RE: related
                                   document(s)202 Application to Compromise
 3       6   08/23/2021      203   Controversy with (Motion for Authority to Resolve
 4                                 Dispute Concerning Bank Accounts and Canadian Real
                                   Property) Filed by Trustee Fred Hjelmeset (Attachments:
 5                                 # 1 Declaration of Fred Hjelmeset)). Filed by Trustee
                                   Fred Hjelmeset (Kleiner, Gregg) (Entered: 08/23/2021)
 6

 7
     Dated August 25, 2021                 FINESTONE HAYES LLP
 8

 9                                         /s/ Stephen D. Finestone
                                           Stephen D. Finestone
10                                         Attorneys for Debtor, Evander Frank Kane

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     APPELLANT’S SUPPLEMENTAL DESIGNATION OF RECORD ON APPEAL                                 3

 Case: 21-50028    Doc# 206    Filed: 08/25/21   Entered: 08/25/21 14:39:23     Page 3 of 3
